 Case 4:19-cv-05210-RMP         ECF No. 131-2   filed 09/13/19   PageID.3602 Page 1 of 3



 1   Christopher B. Durbin (WSBA No. 41159)
     1700 Seventh Ave., Suite 1900
 2   Seattle, WA 98101-1355
     Telephone: (206) 452-8700
 3   Fax: (206) 452-8800
     Email: cdurbin@cooley.com
 4
     Attorneys for proposed amici curiae AMERICAN
 5   ACADEMY OF PEDIATRICS, AMERICAN MEDICAL
     ASSOCIATION, AMERICAN COLLEGE OF PHYSICIANS,
 6   WASHINGTON CHAPTER OF AMERICAN ACADEMY OF
     PEDIATRICS, and WASHINGTON STATE MEDICAL
 7   ASSOCIATION
 8

 9                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
10

11
                                                    Case No. 4:19-cv-05210-RMP
12   STATE OF WASHINGTON, et al.,
                                                    [PROPOSED] ORDER GRANTING
13                     Plaintiffs,                  MOTION OF AMERICAN ACADEMY
                                                    OF PEDIATRICS, AMERICAN
14          v.                                      MEDICAL ASSOCIATION,
                                                    AMERICAN COLLEGE OF
15   UNITED STATES DEPARTMENT                       PHYSICIANS, WASHINGTON
     OF HOMELAND SECURITY, et al.,                  CHAPTER OF THE AMERICAN
16                                                  ACADEMY OF PEDIATRICS, AND
                                                    WASHINGTON STATE MEDICAL
17                     Defendants.                  ASSOCIATION FOR LEAVE TO FILE
                                                    BRIEF AS AMICI CURIAE IN
18                                                  SUPPORT OF PLAINTIFFS’ MOTION
                                                    FOR PRELIMINARY INJUNCTION
19
                                                    NOTING DATE: October 15, 2019
20
                                                    Without Oral Argument
21

22

23

24

25

26

27

28
                                                                                         COOLEY LLP
     [PROPOSED] ORDER GRANTING MOTION                                        1700 Seventh Ave, Ste. 1900
     FOR LEAVE TO FILE AMICI CURIAE BRIEF              1                        Seattle, WA 98101-1355
     CASE NO. 4:19-CV-5210-RMP                                                            (206) 452-8700
 Case 4:19-cv-05210-RMP       ECF No. 131-2    filed 09/13/19   PageID.3603 Page 2 of 3



 1         The Court, having read and considered the Motion of American Academy of
 2   Pediatrics, the American Medical Association, the American College of Physicians, the
 3   Washington Chapter of the American Academy of Pediatrics, and the Washington State
 4   Medical Association for Leave to File Brief as Amici Curiae in Support of Plaintiffs’
 5   Motion for Preliminary Injunction, finds that proposed amici’s participation in the
 6   above-captioned matters is relevant and desirable to the Court’s disposition of the
 7   issues.
 8         Accordingly, the Court hereby GRANTS proposed amici’s Motion of American
 9   Academy of Pediatrics, American Medical Association, the American College of
10   Physicians, the Washington Chapter of the American Academy of Pediatrics, and the
11   Washington State Medical Association for Leave to File Brief as Amici Curiae in
12   Support of Plaintiffs’ Motion for Preliminary Injunction.
13

14

15   IT IS SO ORDERED.
16

17         DATED this ______________ day of _________________, 2019
18

19
                                              HON. ROSANNA MALOUF PETERSON
20                                            United States District Judge
21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING MOTION FOR                                              COOLEY LLP
                                                                           1700 Seventh Ave, Ste. 1900
     LEAVE TO FILE AMICI CURIAE BRIEF                  2                      Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                          (206) 452-8700
 Case 4:19-cv-05210-RMP   ECF No. 131-2   filed 09/13/19   PageID.3604 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
